UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) [X] Annual report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 OR [ ] Transition report pursuant to Section15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-21660 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: PAPA JOHN'S INTERNATIONAL, INC. 401(k) PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PAPA JOHN’S INTERNATIONAL, INC. 2002 Papa John’s Boulevard
